DETAILED ACTION
This office action is in response to the amendment filed on March 16, 2022. New claims 21-24 have been added, claims 3-6 have been cancelled therefore claims 1, 2, and 7-24 remain pending in the application have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 21, is objected to because of the following informalities:  It does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10 and 12 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (KR100547416, translation included herewith).  

In reference to claim 1, Hwang discloses a vacuum cleaner (1) comprising: a working air path comprising a dirty air inlet (2) and a clean air outlet (8a, Figure 1), a motor/fan assembly (not shown but located within element 1, see partial translation disclosing, “a main body 1 having a built-in suction device for sucking air in the room”) in fluid communication with the dirty air inlet (Figure 1), a motor housing (100, see abstract) for the motor/fan assembly (see partial translation above), a debris removal assembly including a dirt cup (7), a filter assembly (12) located within the dirt cup when the debris removal assembly is installed (Figures 1, 3 and 4), wherein the dirt cup is removably coupled to the motor housing (Figure 2) and the clean air outlet is formed in the motor housing (Figure 1), a latching mechanism including a latch (120) formed on the motor housing (100, Figure 3) and a corresponding receiver (69) on the dirt cup (Figure 4) and a filter interlock mechanism actuator (68, note; the filter interlock mechanism is formed from the connection between the filter and the cover/lid 60, Figure 4) operably coupled to the dirt cup (Figure 4) and adapted to prevent engagement of a latching end (124) of the latch and the corresponding receiver when the filter assembly is not installed (see Last Line of abstract). 

In reference to claim 2, Hwang shows that the filter assembly (12) is provided downstream of the dirty air inlet (within 2) and upstream of the motor/fan assembly (because it is within 1 or 100, as seen in Figures 1 and 3, respectively) with the working air path extending through the filter assembly (Figure 1). 

In reference to claim 10, Hwang shows a cover plate (60) operably coupled to the dirt cup and adapted to overlie the latch (Figure 3). 

In reference to claim 12, Hwang shows that the dirt cup includes a lever selectively receivable within a portion (i.e. under portion) of the motor housing (see figure below). 
[AltContent: textbox (Motor housing)][AltContent: textbox (Portion of Lever receivable within an under housing portion )]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Lever)][AltContent: arrow]
    PNG
    media_image1.png
    243
    344
    media_image1.png
    Greyscale


Claims 21 and 22 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakan et al. (2007/0271724). 

In reference to claim 21, Hakan et al. disclose a vacuum cleaner (10 and/or11), comprising: a working air path comprising a dirty air inlet (at 29) and a clean air outlet (at 26, Figure 4); a motor/fan assembly (22) in fluid communication with the dirty air inlet (Figure 4), a motor housing (20) for the motor/fan assembly (Figure 4 and Paragraph 9), a debris removal assembly including a dirt cup (31) and a filter assembly (34 and/or 36) located within the dirt cup when the debris removal assembly is installed (Figure 4), wherein the dirt cup is removably coupled to the motor housing (Figure 5 and Paragraph 10) and the clean air outlet is formed in the motor housing (Figure 5), wherein the vacuum cleaner is a handheld cleaning unit (see abstract) and comprises a hand-carriable unit (11) with a handle grip (21) wherein the dirty air inlet and clean air outlet are provided on the hand-carriable unit (Figure 6). 

In reference to claim 22, Hakan et al. disclose that the filter assembly (34 and/or 36) is provided downstream of the dirty air inlet (29) and upstream of the motor/fan assembly (22) with the working air path extending through the filter assembly (Figure 4).

Claim 23, is Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (7779507). 

In reference to claim 23, Jung et al. disclose a vacuum cleaner (Figure 1), comprising: a working air path comprising a dirty air inlet (at 10, in Figure 2) and a clean air outlet (25 in Figure 2) a motor/fan assembly (not shown) in fluid communication with the dirty air inlet (Column 5, Lines 35-39), a debris removal assembly including a dirt cup (50, Figure 5), a filter assembly (80) and a filter interlock mechanism (formed from the connection between filter 80 and cover/lid 56, Figures 5 and 7), wherein the filter interlock mechanism comprises a member (formed from 92 and 93) mounted to a portion (i.e. 56) of the dirt cup (Figure 7), where the filter assembly contacts the dirt cup when assembled (Figure 6) and wherein the member (at 93) is biased outwardly from the dirt cup by a spring (94, Column 9, Lines 25-53). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR100547416, translation included herewith)  in view of Kasper et al. (2010/0287716). 

In reference to claim 11, Hwang discloses the claimed invention as previously mentioned above, but lack, the cover plate comprising a window adapted for viewing of the filter assembly through the window from an exterior of the dirt cup. However, Kasper et al. teach that it is old and well known in the art at the time the invention was made to provide a dirt receptacle (64, similar to the dirt cup of Hwang) with a cover plate (92) having a window (i.e. formed as the translucent material portion of the cover) adapted for viewing of the filter assembly through the window from an exterior of the dirt cup (Paragraph 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cover plate, of Hwang, with the known technique of providing a translucent cover plate with a window, as taught by Kasper et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively allows a user to view the contents (i.e. the amount of collected dirt or debris and/or the condition of the filter assembly, when combined with Hwang because it is within the dirt cup) within the cover plate.

Claims 13-14 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR100547416, translation included herewith) in view of Jung et al. (7779507) and Hakan et al. (2007/0271724).

In reference to claim 13, Hwang discloses the claimed invention as previously mentioned above, but lack, forming the vacuum cleaner as an upright vacuum cleaner comprising a detachable handheld cleaning unit. However, Jung et al. teach that it is old and well known in the art at the time the invention was made to form a vacuum cleaner as a canister type vacuum cleaner (Figure 1, which is similar to the type of vacuum cleaner, of Hwang) or as an upright vacuum cleaner (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the canister type vacuum cleaner, of Hwang, with the known technique of forming a vacuum cleaner as a canister type or as an upright vacuum, as taught by Jung et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively cleans and removes material from a floor or a carpet in a room and which is more easily maneuverable around the room by the user. In addition, Hakan et al. further teach that it is old and well known in the art at the time the invention was made to provide an upright vacuum cleaner with a detachable handheld cleaning unit (11, Figures 1-7 and paragraph 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Hwang,  with the known technique of providing an upright vacuum cleaner with a detachable handheld cleaning unit, as taught by Hakan et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which eliminates a too fast clogging of the filter, facilitates emptying of the vacuum cleaner and which can be removed in order to more effective clean hard to reach areas more easily.

In reference to claim 14, Hakan et al. disclose further comprising an upright stick body (10) that is pivotally connected (about axis B) to a floor cleaning head (12) having a suction nozzle defining the dirty air inlet, wherein the handheld cleaning unit is detachable from the upright stick body (Figures 1 and 3). 

Claim 15, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR100547416, translation included herewith) in view of Hakan et al. (2007/0271724).

In reference to claim 15, Hwang disclose the claimed invention as previously mentioned above ,and further disclose that the vacuum cleaner includes a handheld cleaning unit (at shaft portion 3a and/or at grip portion 4, because a user can hold/grasp either of these portions, Figure 1), but lacks further comprising, a hand-carriable unit (11) with a handle grip (21), wherein the dirty air inlet and clean air outlet are provided on the hand-carriable unit (Figure 3).  However, Hakan et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum cleaner (Figure 1) having a shaft portion (10, which is similar to shaft portion 3a, of Hwang) that includes a hand-carriable unit (11) with a handle grip (21), wherein a dirty air inlet (29) and a clean air outlet (26) are provided on the hand-carriable unit (Figures 3-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the shaft portion, of Hwang, with the known technique of providing a shaft portion including the hand-carriable unit, as taught by Hakan et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which includes a hand-carriable unit that can be removed as needed by the user in order to more effectively clean hard to reach areas more easily.

Claims 16-19 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR100547416, translation included herewith) in view of Jung et al. (7779507). 

In reference to claim 16, Hwang discloses the claimed invention as previously mentioned above, but lack the filter interlock mechanism comprising, a member mounted to a portion of the dirt cup where the filter assembly contacts the dirt cup when assembled and wherein the member is biased outwardly from the dirt cup by a spring. However, Jung et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum cleaner with a filter interlock mechanism (formed from the connection between filter 80 and cover/lid 56, Figures 5 and 7) comprising a member (formed from 92 and 93) mounted to a portion (i.e. 56) of a dirt cup (50, Figures 5 and 7), wherein the filter assembly contacts the dirt cup when assembled (Figure 6) and wherein the member (at 93) is biased outwardly from the dirt cup by a spring (94, Column 9, Lines 25-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the filter interlock mechanism, of Hwang, with the known technique of providing the filter interlock mechanism including the member biased outwardly from the dirt cup by a spring, as taught by Jung et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively maintains airtightness between the dirt cup and the cleaner body thereby more effectively collecting and discharging impurities and which enables one to more securely/properly attach and detach the dirt cup.  

In reference to claim 17, Jung et al. disclose that the member (92/93) is pivotally mounted (because it rotates) to the dirt cup about a pivot axis (formed as a vertical axis passing through the central opening in element 56, as seen in Figure 7, Column 9, Lines 37-53). 

In reference to claim 18, Jung et al. disclose that the member is pivotable (because it rotates) between a first position (i.e. a non-rotated position) where the member is adapted to prevent installation of the dirt cup to a housing if the filter assembly is not installed therein (Column 9, Lines 25-36) and a second position (i.e. a rotated position) free of interference (Column 9, Lines 36-53).

In reference to claim 19, Jung et al. disclose that filter assembly (80) further includes a rib (83a) adapted to contact the member during installation of the filter assembly into the dirt cup and adapted to pivot the member from the first position to the second position (Column 9, Lines 25-53). 

Claim 24, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (7779507) in view of Conrad (9009912) or the other embodiment of Jung et al. (7779507, see Figure 16). 

In reference to claim 24, Jung et al. disclose the claimed invention as previously mentioned above, and further show that the filter assembly (80) is provided downstream of the dirty air inlet (i.e. the inlet of 10) with the working air path extending through the filter assembly (Figures 3-6), but lack specifically disclosing, that the motor/fan assembly is located within the clean air outlet housing (see Figure below) thereby providing that the filter assembly is upstream of the motor/fan assembly. However, Conrad teaches that it is old and well known in the art at the time the invention was made to provide a vacuum (100) having a motor/fan assembly (not shown) that is located within a clean air outlet housing (114) and Conrad further shows a filter assembly (112) that is downstream of a dirty air inlet (at 108) and upstream of a motor/fan assembly (not shown but located within 114) with a working air path extending through the filter assembly (Column 1, Lines 58-64 and Column 5, Lines 5-33 and Figures 1-6). In addition, the other embodiment of Jung et al. show that it is known in the art to provide a filter assembly (500a, similar to filter 50) downstream of a dirty air inlet (at 100) and upstream of the motor/fan assembly (because it is located within 300, with the working air path extending through the filter assembly (Figure 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the location of the motor/fan assembly, of Jung et al., with the known technique of providing a motor/fan assembly that is located within the clean air outlet housing thereby providing a filter assembly that is downstream of a dirty air inlet and upstream of a motor/fan assembly, as taught by Conrad or the other embodiment of Jung et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a more efficient separation of fine dirt particles from the dirty air stream thereby preventing fouling of the suction motor and thus extending the useful life of the device.
	
	
[AltContent: textbox (Clean air outlet housing)][AltContent: arrow]
    PNG
    media_image2.png
    329
    331
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 7-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the actuator is moveable between an interference position wherein the actuator is adapted to prevent movement of the latching end into the corresponding receiver and a recessed position where the actuator is free of interference with the motor housing (as in claim 7), nor renders obvious of providing; a hinge coupling pivotally mounting the member to the dirt cup (as in claim 20), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 7-24 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant amended claim 1 with similar limitations from claims 3-6. However, the limitations added into amended claim 1 more narrowly defined the latch (see previous claim 5, filed 2/12/20) as being formed on the motor housing (as opposed to being located on one of the dirt cup and the motor housing), a receiver as being formed on the dirt cup (as opposed to being located on an other of the dirt cup and the motor housing), a filter lock actuator coupled to the dirt cup (as opposed to being coupled to one of the motor housing or the dirt cup, see claim 6, filed 2/12/20) Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723